DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brian P. Sullivan on 25 February 2022 and made of record (see attached interview summary) and it is also noted that the suggestions made by the examiner to advance prosecution were adopted thereby placing the claims in condition for allowance.
It is noted that the instant examiner's amendment is based on applicants' claims filed on 01/21/2022.
The application has been amended as follows: 
In Claim 1,  line 3, after “sputtered metal” add --, single-layer aligned - -;
In Claim 6, line 3, replace “In” with - - in - -; and
Replace claim 9 with 
- - A manufactured device comprising the all-weather self-healing stretchable conductive material prepared according to the method of claim 2,
	wherein the manufactured device is of biomimetic biology equipment, flexible electronic equipment, biosensors, wearable devices, or soft-bodied robots using the all-weather self-healing stretchable conductive material.- -
STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
It is noted that the amendment of 01/21/2022 and the instant amendment have mooted the objections, 101 rejection and 112 rejections.
The most pertinent prior art known to the Examiner is listed on the attached forms PTO-892 and 1449.  As shown by Lewis, El-Kady, Du and Strandman, the close prior arts of record, (processes of preparing) materials with a sandwich structure and hydrogels are well-known.  However, none of the prior art of record including Lewis, El-Kady, Du and Strandman provides sufficient suggestion or motivation to arrive at (a process of preparing) a material with the specific structural and chemical features such as the specific hydrogels and the specific aligned carbon films as required in the present claims.  Accordingly, the claimed invention, as a whole, would not have been obvious to one of ordinary skill in the chemical art. None of the prior art of record teaches, discloses or suggest an all-weather self-healing stretchable conductive material with the specific components and the specific structural limitations in the manner as those recited the present claims. Further, the process of preparing the allowed material and the device comprising the allowed material are also not taught by the cited references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRI V NGUYEN/Primary Examiner, Art Unit 1764